         Case 1:20-cv-00430-MV-LF Document 7 Filed 07/08/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


JOSEPH AMAZIAH TRENTON,

                Plaintiff,

v.                                                                   No. 1:20-cv-00430-MV-LF


CARLOS MOTORS, INC., et al.

                Defendants.

                 MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on pro se Plaintiff’s failure to timely comply

with the Court’s Order granting Plaintiff leave to file an amended complaint. See Doc. 6, filed

June 8, 2020.

The Complaint

       This case arises from Plaintiff’s purchase of a vehicle from Defendant Carlos Motors and

the rental of tires and rims from Defendant Rent a Wheel/Rent a Tire. After Plaintiff experienced

mechanical problems with the vehicle, Defendant Carlos Motors repossessed the vehicle including

the rented tires and rims. Defendant Rent a Wheel/Rent a Tire told Plaintiff that they would have

him arrested if he did not return the tires and wheels. In his Complaint, Plaintiff asserted claims

pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., and the Fair Debt Collection

Act, 15 U.S.C. § 1692-1692p. Plaintiff also asserted state-law claims, alleging that the Court has

diversity jurisdiction over this matter and that his alleged damages exceed $75,000. See

28 U.S.C. § 1332(a) (“The district courts shall have original jurisdiction of all civil actions where

the matter in controversy exceeds the sum or value of $75,000”).
         Case 1:20-cv-00430-MV-LF Document 7 Filed 07/08/20 Page 2 of 2



       In its previous Order, the Court explained to Plaintiff that the Complaint failed to state a

claim pursuant to the Fair Credit Reporting Act and the Fair Debt Collection Act. The Court

notified Plaintiff that while his asserted damages exceed $75,000, that amount includes damages

resulting from alleged violations of the Fair Credit Reporting Act and the Fair Debt Collections

Act. The Court granted Plaintiff leave to file an amended complaint and directed Plaintiff to

indicate the amount in controversy for each federal and state-law claim asserted in the amended

complaint. See State Farm Mut. Auto. Ins. Co. v. Narvaez, 149 F.3d 1269, 1272 (10th Cir.1998)

(“Although allegations in the complaint need not be specific or technical in nature, sufficient facts

must be alleged to convince the district court that recoverable damages will bear a reasonable

relation to the minimum jurisdictional floor.”). The Court also notified Plaintiff that failure to

timely file an amended complaint may result in dismissal of this case. Plaintiff did not file an

amended complaint by the June 29, 2020, deadline.

       IT IS THERFORE ORDERED that this case is dismissed without prejudice.



                                              _________________________________
                                              MARTHA VÁZQUEZ
                                              UNITED STATES DISTRICT JUDGE




                                                 2
